

115 S2346 IS: To establish an innovative water infrastructure workforce development program, and for other purposes.
U.S. Senate
2018-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2346IN THE SENATE OF THE UNITED STATESJanuary 25, 2018Mr. Booker (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish an innovative water infrastructure workforce development program, and for other
			 purposes.
	
		1.Water infrastructure and workforce investment
 (a)FindingsCongress finds that— (1)utilities and local governments invest significant resources in planning, designing, constructing, operating, and maintaining water, wastewater, and stormwater systems—
 (A)to ensure a safe and reliable water supply for customers; and (B)to maintain public health, safety, and quality;
 (2)during the 10-year period beginning on the date of enactment of this Act, 30 of the largest water and wastewater utilities in the United States will—
 (A)invest $233,000,000,000 in operating and capital spending; and (B)support 289,000 jobs annually;
 (3)every $1,000,000,000 in Federal investment in water and wastewater infrastructure creates on average an estimated 16,000 jobs;
 (4)jobs in the water and wastewater sector, including apprenticeship positions, can pay more than 3 times the minimum wage;
 (5)the median age of water sector workers is 48 years old, which is 6 years older than the national median age of workers;
 (6)water and wastewater utilities anticipate unprecedented workforce replacement needs over the 10-year period described in paragraph (2) because 37 percent of water utility workers and 31 percent of wastewater utility workers will retire during that period;
 (7)during the period described in paragraph (6), workforce replacement needs in the water sector will exceed the 23-percent nationwide replacement need of the total workforce; and
 (8)water infrastructure projects and permanent water utility jobs can offer access to stable, high-quality jobs with competitive wages and benefits.
 (b)Sense of CongressIt is the sense of Congress that— (1)water and wastewater utilities provide a unique opportunity for access to stable, high-quality careers;
 (2)as water and wastewater utilities make critical investments in infrastructure, water and wastewater utilities can invest in the development of local workers and local small businesses to strengthen communities and ensure a strong pipeline of skilled and diverse workers for today and tomorrow; and
 (3)to further the goal of ensuring a strong pipeline of skilled and diverse workers in the water and wastewater utilities sector, Congress urges—
 (A)increased collaboration among Federal, State, and local governments; and (B)institutions of higher education, apprentice programs, high schools, and other community-based organizations to align workforce training programs and community resources with water and wastewater utilities to accelerate career pipelines and provide access to workforce opportunities.
 (c)Definition of intractable water systemIn this section, the term intractable water system means a community water system or a noncommunity water system (as those terms are defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)) that—
 (1)serves fewer than 1,000 individuals; and (2)the owner or operator of which—
 (A)is unable or unwilling to provide safe and adequate service to those individuals; (B)has abandoned or effectively abandoned the community water system or noncommunity water system, as applicable;
 (C)has defaulted on a financial obligation relating to the community water system or noncommunity water system, as applicable;
 (D)fails to maintain the facilities of the community water system or noncommunity water system, as applicable, in a manner so as to prevent a potential public health hazard; or
 (E)is in significant noncompliance with the Safe Drinking Water Act (42 U.S.C. 300f et seq.) or any regulation promulgated pursuant to that Act.
					(d)Innovative water infrastructure workforce development program
 (1)Grants authorizedThe Administrator of the Environmental Protection Agency (referred to in this Act as the Administrator) and the Secretary of the Army (referred to in this Act as the Secretary) shall establish a competitive grant program to assist the development of innovative activities relating to workforce development in the water utility sector.
 (2)Selection of grant recipientsIn awarding grants under paragraph (1), the Administrator or the Secretary, as applicable, shall, to the maximum extent practicable, select—
 (A)water utilities that— (i)are geographically diverse;
 (ii)address the workforce and human resources needs of large and small public water and wastewater utilities;
 (iii)address the workforce and human resources needs of urban and rural public water and wastewater utilities;
 (iv)advance training relating to construction, utility operations, treatment and distribution, green infrastructure, customer service, maintenance, and engineering; and
 (v)(I)have a high retiring workforce rate; or (II)are located in areas with a high unemployment rate; or
 (B)intractable water systems. (3)Use of fundsGrants awarded under paragraph (1) may be used for activities such as—
 (A)targeted internship, apprenticeship, preapprenticeship, and post-secondary bridge programs for mission-critical skilled trades, in collaboration with labor organizations, community colleges, and other training and education institutions that provide—
 (i)on-the-job training; (ii)soft and hard skills development;
 (iii)test preparation for skilled trade apprenticeships; or (iv)other support services to facilitate post-secondary success;
 (B)kindergarten through 12th grade and young adult education programs that— (i)educate young people about the role of water and wastewater utilities in the communities of the young people;
 (ii)increase the career awareness and exposure of the young people to water utility careers through various work-based learning opportunities inside and outside the classroom; and
 (iii)connect young people to post-secondary career pathways related to water utilities; (C)regional industry and workforce development collaborations to identify water utility employment needs, map existing career pathways, support the development of curricula, facilitate the sharing of resources, and coordinate candidate development, staff preparedness efforts, and activities that engage and support—
 (i)water utilities employers; (ii)educational and training institutions;
 (iii)local community-based organizations;
 (iv)public workforce agencies; and (v)other related stakeholders;
 (D)integrated learning laboratories embedded in high schools or other secondary educational institutions that provide students with—
 (i)hands-on, contextualized learning opportunities; (ii)dual enrollment credit for post-secondary education and training programs; and
 (iii)direct connection to industry employers; and (E)leadership development, occupational training, mentoring, or cross-training programs that ensure that incumbent water and wastewater utilities workers are prepared for higher-level supervisory or management-level positions.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.